     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN C. KEITH,                 )
     Plaintiff                 )                      C.A.No. 1:18-cv-110
                               )
vs.                            )
                               )                      Re: Motion for Summary Judgment
CHARTER C OMMUNICATIONS, INC., )                          ECF No. 43
    Defendant.                 )



                                   MEMORANDUM OPINION

District Judge Susan Paradise Baxter



         This is an employment discrimination action brought by Plaintiff John C. Keith against

his former employer, Charter Communications, Inc. (“Charter”). The present lawsuit arises out

of the loss of Mr. Keith’s employment with Charter. Mr. Keith alleges that the termination of his

employment violates the Americans with Disabilities Act, 42 U.S.C. §§ 12181, et seq. Mr. Keith

claims that Charter violated the ADA when they failed to provide reasonable accommodations,

failed to engage in the interactive process, and terminated his employment due to his disability.

   I.         Relevant Procedural History

         Mr. Keith initiated this litigation by filing a Complaint on April 10, 2018. ECF No. 1.

Following a period of discovery, Charter has moved for summary judgment. ECF No. 43. Mr.

Keith opposes the motion. ECF Nos. 52-54. The motion is fully briefed and is now ready for

disposition.

   II.        Standard of Review

         A.      Summary Judgment Standard



                                                  1
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 2 of 14



       Federal Rule of Civil Procedure 56(a) provides that summary judgment shall be granted

if the “movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” When applying this standard, the court must examine

the factual record and reasonable inferences therefrom in the light most favorable to the party

opposing summary judgment. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986).

       The moving party has the initial burden of proving to the district court the absence of

evidence supporting the non-moving party’s claims. Celotex Corp. v. Catrett, 477 U.S. 317, 330

(1986); Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir. 2007). The burden then shifts to the non-

movant to come forward with specific facts showing a genuine issue for trial. Fed. R. Civ. P.

56(e); Williams v. Borough of W. Chester, Pa., 891 F.2d 458, 460-461 (3d Cir. 1989). The non-

moving party must go beyond the pleadings and show specific facts by affidavit or by

information in the filed documents (i.e., depositions, answers to interrogatories and admissions)

to meet his burden of proving elements essential to his claim. Celotex, 477 U.S. at 322. When

considering a motion for summary judgment, the court cannot weigh the evidence or to make

credibility determinations but is limited to deciding whether there are any disputed issues and, if

there are, whether they are both genuine and material. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).

       B.      Concise Statement Requirement under the Local Rules

       Charter filed a Concise Statement of Material Facts with its motion for summary




                                                 2
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 3 of 14



judgment and Mr. Keith filed a Response thereto, as required by this Court’s Local Rules of

Civil Procedure.1 Mr. Keith’s responses, however, fail to comport with the requirements of these

Rules. See W.D.Pa. LCvR 56(C)(1).2

       As the party opposing summary judgment, Mr. Keith is responsible to state the specific

objections he has to a moving party’s statement of undisputed facts. Local Rule 56(C) mandates

that an opposing party’s response to the motion for summary judgment admit or deny each

numbered paragraph in the moving party’s Concise Statement of Material Facts while setting

forth a basis for the same, with appropriate reference to the evidentiary record. LCvR. 56(C)(1).

See also Fed.R.Civ.P. 56(c)(1) (providing that a party asserting that a fact … is genuinely

disputed must support the assertion by: citing to particular parts of materials in the record,

including depositions, documents, electronically stored information, affidavits or declarations,




1
 “These rules do not exist only as mere formalities; they serve an important purpose for the
Court. Concise statements of material fact isolate the disputed facts and assure the parties have
produced materials in the record to support their underlying claims. A party cannot oppose a
motion for summary judgment on mere denials of material facts. Fed.R.Civ.P. 56(c). Failure to
comply with the rules has ‘consequences, as ‘[a]lleged material facts set forth in the moving
party’s Concise Statement of Material Facts … will for the purpose of deciding the motion for
summary judgment be deemed admitted unless specifically denied or otherwise controverted by
a separate concise statement of the opposing party.’” Cuppett v. Rite Aid of Pennsylvania, Inc.,
2019 WL 5310578, at *1 n.1 (W.D. Pa. 2019) citing LCvR 56(E).
2
  This Rule requires the party opposing summary judgment to file “[a] separately filed concise
statement, which responds to each numbered paragraph in the moving party’s Concise Statement
of Material Facts by: a. admitting or denying whether each fact contained in the moving party’s
Concise Statement of Material Facts is undisputed and/or material; b. setting forth the basis for
the denial if any fact contained in the moving party’s Concise Statement of Material Facts is not
admitted in its entirety (as to whether it is undisputed or material), with appropriate reference to
the record (See LCvR 56.B.1 for instructions regarding format and annotation); and c. setting
forth in separately numbered paragraphs any other material facts that are allegedly at issue,
and/or that the opposing party asserts are necessary for the Court to determine the motion for
summary judgment.” LCvR 56(C)(1). See also Marinkovic v. Battaglia, 2019 WL 4600207, at
*2 (W.D. Pa. Sept. 23, 2019).

                                                  3
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 4 of 14



stipulations (including those made for purposed of the motion only), admissions, interrogatory

answers, or other materials …). Mr. Keith has not done this.3

           If facts are not properly opposed, the Rules allow that they may be deemed admitted. See

Fed.R.Civ.P. 56(e) (“If a party fails … to properly address another party’s assertion of fact as

required by Rule 56(c), the court may: … Grant summary judgment if the motion and supporting

materials -- including the facts considered undisputed – show that the movant is entitled to it.”);

Local Rule 56(E) (“Alleged material facts set forth in the moving party’s Concise Statement of

Material Facts or in the opposing party’s Responsive Concise Statement, which are claimed to be

undisputed, will for the purposes of deciding the motion for summary judgment be deemed

admitted unless specifically denied or otherwise controverted by a separate concise statement of

the opposing party.”). See also Pondexter v. Allegheny County Housing Authority, 2012 WL

3611225 (W.D. Pa. 2012).

           Accordingly, the Court, where noted, will deem the improperly responded-to facts in

Charter’s Concise Statement as admitted. On such a record, we proceed.



    III.      Factual Background

           Because Mr. Keith’s claims are precluded by judicial estoppel, only a partial recitation of

facts is necessary here. Plaintiff argues that there are genuine issues of material fact as to

whether Plaintiff was totally disabled and unable to walk. While there may be disputed factual

issues as to whether Plaintiff was totally disabled or unable to walk, those issues are not material

to the application of judicial estoppel. See Liberty Lobby, 477 U.S. at 248 (a fact is only



3
 By way of example, Charter sets forth four Statements of Fact that Mr. Keith answers with
“Malinowski Declaration, Exhibit [B or C] is filed under seal.” See ECF No. 53, ¶ ¶ 41-44.


                                                    4
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 5 of 14



“material” if it “might affect the outcome of the suit under the governing law.”). Here, the focus

must be on a comparison of Plaintiff’s statements before the SSA (without regard to their truth or

falsity) and Plaintiff’s statements in this lawsuit.

        Mr. Keith was an Account Executive employed by Charter Communications from 2003

to 2006 and Keith was rehired in August 2012 in the same capacity. ECF No. 53, ¶ 6. While the

precise details regarding the termination of the employment relationship are somewhat unclear,

the parties agree that Mr. Keith stopped working for Charter as an Account Executive in June of

2016. Id. at ¶ ¶ 59-60.

        The Account Executive position is a field sales position responsible for “achieving a

monthly revenue quota in data phone and video sales.” Id. at ¶ 10. Account Executives are

responsible for “sales within [their] defined sales territory.” Id. at ¶ 11. Among their obligations,

Account Executives must identify new sales opportunities for existing and potential customers

by “contacting prospective clients by telephone, cold call premise visits, networking and industry

events,” and personally meeting with those customers outside the office to complete sales. Id. at

¶ 12. Account Executives are required to routinely travel inside their sales territory,

approximately a 50-mile radius, and occasionally attend non-sales events such as work meetings

outside the sales territory. Id. at ¶ 13. An Account Executive must have a valid driver’s license

and a clean driving record. ECF No. 46-9. The position requires frequent use of a telephone,

computer, and keyboard. Id. Frequent physical demands include reading, seeing, sitting,

speaking, standing, walking, driving, typing, and using hands repetitively. Id.




                                                   5
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 6 of 14



           Account Executives are additionally expected to bring in a certain amount of revenue.

ECF No. 57-7, Declaration of Brian Malinowski4, page 2. Charter maintains a Sales Performance

Management Plan (“SPMP”) to ensure that sales employees meet sales targets. The SPMP also

provides for corrective action when employees fail to meet those goals. Id. at page 3. It is not

disputed that between 2012 and 2016, Mr. Keith met his full monthly sales quota just twice. Id.

at ¶ 31.

           On April 22, 2016, Plaintiff was given an initial Written Warning under the SPMP. Id. at

¶ 49. That same day, Mr. Keith contacted Human Resources to request accommodation-related

paperwork5. Id. at ¶ 72. Mr. Keith discussed the paperwork and the accommodation process with

Mr. Malinowski by phone. Id. at ¶ 73. When Mr. Keith mentioned his difficulty with typing, Mr.

Malinowski suggested possible accommodation by way of voice recognition software. Id. at ¶

74. On May 4, 2016, Mr. Keith submitted the paperwork requesting accommodation to Human

Resources. Id. at ¶ 75.6




4
 Mr. Malinowski has been a Human Resources Business Partner Manager at Charter since
February 2019 but has served for several years in other positions in Charter’s HR department.
ECF No. 57-7, page 2.
5
 The parties disagree as to whether this was the first time Mr. Keith requested any
accommodation.
6
 His submission included an ADA Physician Certification by Dr. Michele Tomczak. ECF No.
57-5. In a Declaration prepared for this litigation and dated more than three years after the ADA
Certification, Dr. Tomczak admitted that her ADA Certification “contains a few inaccuracies
regarding John C. Keith’s permanent limitations.” ECF No. 57-5. Defendant urges this Court to
disregard the Tomczak Declaration as a sham. See, e.g., Jiminez v. All Am. Rathskeller, Inc., 503
F.3d 247, 251 (3d Cir. 2007) (the sham affidavit doctrine holds: “a party may not create a
material issue of fact to defeat summary judgment by filing an affidavit disputing his or her own
sworn testimony.”). Because this appears to be a case where the sham affidavit doctrine applies,
Keith cannot rely on anything Dr. Tomczak stated in the later revision to support his claims.


                                                   6
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 7 of 14



        Mr. Keith first applied for Social Security Disability Income (“SSDI”) on April 10, 2016.

ECF No. 53, ¶ 63. His application, as contained in the record, is problematic to the advancement

of his case. Keith would like this Court to disregard what he said in applying for SSDI benefits

because it may negate the basis for his underlying claims; in effect, his approach is that there is

“nothing to see here.” See, e.g., Exelon Corporation v. Federal Energy Regulatory Comm’n, 911

F.3d 1236, 1242 (D.D.C. 2018). This Court disagrees.

        As the basis for his initial application, Keith stated he suffered from the following

medical conditions: a birth injury which “affects walking”; back injury which affects “walking

gait”; an arthritic left knee which “affects balance and stair climbing”; and severe plantar fasciitis

which affects “standing/walking.” Id. Mr. Keith further recounted that his “right foot and right

hand distinctly impact [his] ability to walk without pain and to keyboard with 2 hands – which

are essential in [his] job”; and that he was “much slower in the performance of [his] duties – and

in sales, that means production” and that he had “become much slower than [his] counterparts.”

Id. at ¶ ¶ 64-66.

        Mr. Keith further acknowledged that he could not “perform these tasks now [i.e.,

walking, typing, and lifting] because of the physical issues – or perform most jobs found in the

workplace.” Id. at ¶ 67. By letter dated May 16, 2016, the Social Security Administration (SSA)

denied his application without considering his medical conditions because he was employed

fulltime by Charter. Id. at ¶ 68.

        Mr. Keith filed a renewed application for SSDI in December 2016. See ECF No. 46-5,

pages 1-28. The documents supporting this second application include a function report and a

work history report dated January 12, 2017. ECF No. 59, at ¶ 109. In the function report, Mr.

Keith reported the following limitations on his ability to perform work: “I cannot walk very far.



                                                  7
      Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 8 of 14



When walking I have substantial pain and an uneven gait. I am unable to walk on rough or

uneven surfaces at all … I cannot perform the necessary walking and standing required for my

past work doing outside sales.” Id. at ¶ 114. Mr. Keith indicated that he could not walk or stand

for any length of time and could only drive short distances when necessary. Id. at ¶ ¶ 115 -116.

Mr. Keith reported that his conditions affect his ability to lift, stand, walk, and climb stairs and

that he could only be on his feet for a few minutes at a time. Id. at ¶ ¶ 117 -118.7

       This time, the SSA awarded Keith benefits and found that his date of disability to be June

21, 2016. Id. at ¶ 119. The SSA notified Mr. Keith that he would be entitled to benefits

beginning in December 2016, based upon his disability date of June, 2016. Id. Keith continued

to receive SSDI benefits until he transitioned to Social Security Income benefits in February of

2019. Id. at ¶ 124.

IV.    Analysis and Discussion

           A. Judicial Estoppel

       Charter argues that Keith’s prior statements admitting to a total disability, including the

inability to walk, defeat his ADA claims. Judicial estoppel bars Keith from now making

contrary assertions. Keith contends that summary judgment is precluded here because a genuine

issue of material fact exists, namely, whether his statements to the SSA are contrary to those

asserted here.




7
 Mr. Keith denies the accuracy of these statements at ¶ ¶ 114-118. In his responsive Concise
Statement, Keith claims that these statements must be read together with the statutory language
‘with or without an accommodation’” but provides no citation to other evidence. ECF No. 53. He
further denies these statements as “mischaracterization[s] of the report” and argues they must be
read in conjunction with the statutory language, “with or without an accommodation.” Id.
However, a review of the actual documents reveals that the language on the application form is
the identical language recited in the Defendant’s Concise Statement. See ECF No. 46-4, p. 32.
These statements (made by Keith on his SSDI application) are deemed admitted.

                                                  8
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 9 of 14



       The doctrine of judicial estoppel prevents litigants from gaining an advantage by

asserting incompatible positions in the same proceeding or in different proceedings. Ryan

Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir. 1996). “It is not

intended to eliminate all inconsistencies, however slight or inadvertent; rather, it is designed to

prevent litigants from playing ‘fast and loose with the courts.’” Id. The Third Circuit has

cautioned that judicial estoppel is an “extraordinary remedy” and is appropriate if: 1) the party to

be estopped has taken two positions that are “irreconcilably inconsistent;” 2) that party changed

his or her position in bad faith; and 3) judicial estoppel is “tailored to address the harm

identified” and “no lesser sanction would adequately remedy the damage done by the litigant’s

misconduct.” Montrose Med. Grp. Participating Sav. Plan v. Bulger, 243 F.3d 773, 779-80 (3d

Cir. 2001); see also Ryan Operations, 81 F.3d at 356. As one Court explained:

               Judicial estoppel is an equitable doctrine that preserves the
               integrity of the courts by preventing a party from abusing the
               judicial process through cynical gamesmanship, achieving success
               on one position, then arguing the opposite to suit an exigency of
               the moment.... A litigant is required to be consistent in his conduct.
               He may not maintain a position regarding a transaction wholly
               inconsistent with his previous acts in connection with that same
               transaction.

In re Weinstein Co. Holdings, LLC, 2020 WL 1320821, at *14 (D. Del. Mar. 20, 2020) (citation

and quotation omitted).

       There is no per se rule that a claim for disability benefits, based on an assertion of a total

disability or inability to work, necessarily bars an individual from pursuing an ADA claim.

Motley v. New Jersey State Police, 196 F.3d 160, 163 (3d Cir. 1999). “An application for Social

Security Disability Insurance (“SSDI”) benefits (particularly a successful one) may preclude a

cognizable disability discrimination claim.” Lopez, 997 F. Supp. at 273, citing Cleveland v.

Policy Management Sys. Corp., 526 U.S. 795 (1999)(emphasis added). Although Courts should


                                                  9
    Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 10 of 14



not assume that an individual’s disability discrimination claim is barred “merely because prior

representations or determinations of disability exist in the record,” obtaining SSDI benefits can

serve as evidence of an assertion that is inconsistent with the argument that a party is able to

perform the essential functions of his job. Motley, 196 F.3d at 169. See also Lopez, 997 F. Supp.

at 273, citing Cleveland, 526 U.S. at 798. A plaintiff must be given an opportunity to explain this

“apparent inconsistency.” Motley, 196 F.3d at 166.

       In Cleveland v. Policy Management Systems Corp., the Supreme Court laid out the

estoppel framework to be used in this exact situation. The Court considered the case of a plaintiff

who brought an ADA claim even though she had previously applied for and received SSDI

benefits. 526 U.S. 795, 798. The Court held that the pursuit of disability benefits does not

automatically estop the recipient from pursuing a later ADA claim. However, an ADA plaintiff

cannot simply ignore her prior SSDI contention that she was too disabled to work. To survive a

motion for summary judgment, the plaintiff must explain why his request for disability benefits

is consistent with his ADA claim that he could “perform the essential functions” of his previous

job, at least with “reasonable accommodation.” Id.

       The Supreme Court’s decision in Cleveland precludes a categorical finding of judicial

estoppel but compels the court to apply the doctrine only after an individualized factual inquiry.

The Third Circuit further explained:

               Explanations of the sort Cleveland requires are, in short, contextual – they resolve
               the seeming discrepancy between a claim of disability and a later claim of
               entitlement to work not by contradicting what the plaintiff told the [benefits
               provider], but by demonstrating that those representations, understood in light of
               the unique focus and requirements of the [benefits provider] leave room for the
               possibility that the plaintiff is able to meet the essential demands of the job to
               which he claims a right under the ADA.




                                                 10
    Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 11 of 14



Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d 266, 273 (3d Cir. 2012) quoting Detz v. Greiner

Indus., Inc., 346 F.3d 109, 118 (3d Cir. 2003). When conducting a Cleveland analysis, a court

must ask (1) whether the positions taken by the plaintiff in his SSDI application and his

discrimination claim genuinely conflict and (2) whether the plaintiff has adequately reconciled

the two positions. Detz, 346 F.3d at 118, 120.

               1.      The positions taken by Keith in his SSDI application and his
                       ADA claims genuinely conflict with each other

       In his initial SSDI application, Mr. Keith stated that he did not believe that he could

perform the tasks of walking, typing, or lifting due to his physical limitations and could not

perform most jobs found in the workplace. ECF No. 46-4, page 25. As part of his application,

Mr. Keith stated that his “right foot and right hand distinctly impact [his] ability to walk without

pain and to keyboard with 2 hands – which are essential in [his] job”; and he was “much slower

in the performance of [his] duties …” ECF No. 59, at ¶ ¶ 65-66. See also id. at ¶ 67.

       And in Mr. Keith’s second application for disability benefits in December 2016, he

reported the following limitations on his ability to work: “I cannot walk very far. When walking

I have substantial pain and an uneven gait. I am unable to walk on rough or uneven surfaces at all

… I cannot perform the necessary walking and standing required for my past work doing outside

sales.” Id. at ¶ 114. Keith indicated that he could not walk or stand for any length of time and

could only drive short distances when necessary. Id. at ¶ ¶ 115-116. Mr. Keith recounted that his

conditions affect his ability to lift, stand, walk, and climb stairs and that he could only be on his

feet for a few minutes at a time. Id. at ¶ ¶ 117-118. However, in his deposition testimony for this

case, Mr. Keith testified that he had no permanent limitations relating to walking, lifting, or

depth perception since May of 2016. ECF No. 46-1, pages 41 – 43.




                                                  11
    Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 12 of 14



       Mr. Keith’s statements in support of his applications for disability benefits and his

deposition testimony in this case are patently inconsistent with each other. Keith maintains that

his statements are not in conflict with each other because Charter has twisted one of his earlier

statements: he argues that the statement that he “cannot perform the necessary walking and

standing required for my past work doing outside sales” was in answer to a leading question on

the Social Security application. The question on the application reads: “What were you able to do

before your illnesses, injuries, or conditions that you can’t do now?” Mr. Keith’s answer was:

“walk/stand for any length of time – trouble typing/using computer … now need frequent rests.”

See ECF No. 46-4, page 33. The question was not leading and the answer was not twisted.

       However, even if that statement was misleading or confusing, there are earlier statements

made by Mr. Keith that run counter to his sworn testimony in this case. For example, Mr. Keith’s

hand written statement8 in the Remarks section of his April disability application reads “between

the issues with the right and left feet, as well as the right arm and hand – I do not believe that I

can perform these tasks now because of the physical issues – or perform most jobs found in the

marketplace.” ECF No. 46-4, page 25. There are other statements in Mr. Keith’s December

application which also run counter to his position here. See ECF No. 58, Appendix. For example,

in the Work History Report attached to his December 2016 disability benefit application, Mr.

Keith indicated that he only drove short distances and only when he had to. See ECF No. 46-4,


8
 Greater preclusive effect may be given to statements in which the claimant describes an injury
or illness in his or her own hand. See McGlone v. Philadelphia Gas Works, PGW, 2017 WL
659926, at *7 (E.D. Pa. Jan. 19, 2017) quoting Motley, 196 F.3d at 167 (“In Motley, the Third
Circuit drew a comparison between plaintiffs who make “a mere blanket statement of complete
disability checked on a box in order to obtain pension benefits” and those who support their
claim with “additional statements concerning the type and extent of [their] injuries.” It is a
plaintiff in the latter group that is likely to face estoppel when he asserts in an ADA case that he
was in fact qualified to perform his job duties, because his assertions to the SSA would be
“patently inconsistent with his present claims that he was a ‘qualified individual’ under the
ADA.”).

                                                  12
    Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 13 of 14



page 35. Yet in Mr. Keith’s own deposition he indicated that his eyesight and confidence with

driving returned in May 2016 when he recovered from his most recent eye surgery. See ECF No.

61-2, page 8.

                 2.      Keith has not adequately reconciled the two conflicting positions

       In reconciling the two positions, the plaintiff “must proceed from the premise that his

previous assertion of an inability to work was true, or that he in good faith believed it to be true,”

and nonetheless demonstrate that the prior representations are “consistent with his ability to

perform the essential functions of his job.” Detz, 346 F.3d at 118, quoting Lee v. City of Salem,

259 F.3d 667, 674–75 (7th Cir. 2001). The court must look for “additional rationale to explain

[any] apparent about-face concerning the extent of the injuries,” such as “detail regarding the

facts of his ... case, demonstrating how the differing statutory contexts make[ ] [his] statements

made under one scheme reconcilable with [his] claims under the other.” McGlone, 2017 WL

659926, at *6, quoting Motley, 196 F.3d at 165. Because of the deviations between the two

statutes, there can be factual situations in which an individual is “disabled” under the SSA but

“qualified” under the ADA because he is able to work with reasonable accommodation. Id.

citing Cleveland, 526 U.S. at 803. See also Turner v. Hershey Chocolate, U.S., 440 F.3d 604,

609 (3d Cir. 2006).

       It is Keith’s obligation to offer the explanation for the inconsistencies. In order to defeat

summary judgment, his “explanation must be sufficient to warrant a reasonable juror’s

concluding that, assuming the truth of, or the plaintiff’s good-faith belief in, the earlier statement,

the plaintiff could nonetheless “perform the essential functions” of her job, with or without

“reasonable accommodation.” Detz, 346 F.3d at 116, quoting Cleveland, 526 U.S. at 807. “In

other words, a plaintiff “could not simply ignore the apparent contradiction,” or “create a



                                                  13
     Case 1:18-cv-00110-SPB Document 62 Filed 05/12/20 Page 14 of 14



genuine issue of material fact ... simply by contradicting ... her own previous sworn

statement.” Id. Instead, a plaintiff in this position is required to offer “a sufficient explanation,”

as described above. Id.

        In his opposition brief, Mr. Keith does not offer a sufficient explanation for the

discrepancies between his position before the SSA and his position here. Instead, he argues that

there are disputed issues of material fact as to whether he could have continued to work at

Charter with reasonable accommodation. That argument does not meet the burden of explaining

the inconsistencies. Accordingly, Defendant’s motion for summary judgment will be granted.

See Cleveland, 526 U.S. at 806 (“And a plaintiff’s sworn assertion in an application for disability

benefits that she is, for example, “unable to work” will appear to negate an essential element of

her ADA case—at least if she does not offer a sufficient explanation. For that reason, we hold

that an ADA plaintiff cannot simply ignore the apparent contradiction that arises out of the

earlier SSDI total disability claim. Rather, she must proffer a sufficient explanation.”).

V.      Conclusion

        Judicial estoppel prevents a plaintiff from telling the SSA that he is disabled and unable

to work but later telling this Court that his employer discriminated against him because he cannot

perform his former job. See, e.g., Branch v. Brennan, 2019 WL 3892850, *3 (W.D. Pa. Aug. 19,

2019). That is the untenable position advanced by Mr. Keith in this litigation. The Court will

grant Charter’s motion for summary judgment.

        An appropriate order follows.




                                                   14
